 In the Matter of-NEIL J. KUNST, LLOYD M. NORTON, AND LORETTA S.KUNST, D/B/A CONNOR FOUNDRY COMPANYandINTERNATIONALMOLDERS AND FOUNDRY WORKERS OF NORTH AMERICA, LOCAL #213,A. F.OFL.Case No. 7-R-1779.-Decided July 14, 1944Warned Norcross- d Judd, by Mr. Lawson E. Becker,of GrandRapids, Mich., for the Company.Mr. Lester Campbell,of Grand Rapids, Mich., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISION,AND'DIRECTION OF ELECTION'STATEMENT OF THE CASEUpon petition duly filed by International Molders and FoundryWorkers of North Americil, Local #213,' A. F. :of L., herein calledthe ,Union, alleging that a question affecting -commerce had arisenM. Norton, and Loretta S. Kunst, d/b/a Connor Foundry Company,Grand-Rapids, Michigan, herein called the Company, the NationalLabor' Relations Board provided for an appropriate hearing upondue notice before Cecil Pearl, Trial Examiner. Said hearing washeld' at Grand Rapids, Michigan, on June, 22, 1944.The Company.tunity to be heard, to examine and cross-examine'witiiesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ingsmade at the hearinb are free from 'prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.SSUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConnor Foundry Company is a copartnership with its principalplace of business at Grand Rapids, Michigan, where it is engaged in57 N. L. R. B., No. 67..363 364DECISIONSOF NATIONALLABOR RELATIONS BOARD 'the manufacture of grey iron, castings.Approximately.53 ,percentof the raw materials used by the'Company"is shipped to it from"points outside the State of Michigan.The Company sells productsvalued in excess of $15,000, monthly, practically all of which-are,shipped to points within the State of Michigan.We find that the Company is engaged in ; commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDInternationalMolders and Ft undry Workers of North America,Local #213, is a labor organization affiliated with the American Fed-eration of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring-Way "1944 the:Union requested the Company.,to recognize itas the exclusive collective'bargaining representative of the Company'semployees.The Company refused this request until such time as theUnion is certified by the Board.'On November 22, 1943; an election 'was held among the employeesof the Company involved herein.with only the Union on the ballot.Amajority of the,voters voted against the Union: The Company con-tends that no election should-be held at this time, and that the petitionthe November 22, 1943, election.The, record shows that there are 40employees in the'appropriate unit and that 'the Union has obtained 27new authorization cards since the November 22, 1943, election.We findthe position taken by the Company to be untenableWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that all em-ployees of the Company, excluding office employees and all supervisoryemployees with authority to 'hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such' action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question' concerning representation whichhas arisen be resolved by means of an election by secret ballot among'SeeMatter of Automatic Products Company;40 N. L.R. B. 941. CONNOR FOUNDRY COMPANY365the employees in the appropriate unit who were employed during thepay-roll period immediately preceding the data of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9,_(c) of the National Labor,Relations Act,and, pursuant to Article III, Section 9, of National Labor RelationsBoard'Rules and Regulations-Series*3, it is-herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withNeil J.Kunst,Lloyd M.-Norton; and Loretta S. Kunst,,d/b/a Connor Foundry Com-pany, Grand Rapids,,Michigan,an election by secret ballot shall beconducted as early as possible, but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Seventh Region, acting in'this matter as-agent for the National Labor Relations Board, and'subject to,Art_ icleIII, Sections 10 and 11, of said Rules and Regulations,among 'the em-ployees in the unit found appropriate in Section IV, above, who wereemployedduringthe pay-roll period immediately preceding the date ofthis Direction,including employees who did not'work during said pay-roll period because they were ill or on,vacation or temporarily laid off,'and including employees in the armed forces of the United States whopresent themselves in person at the polls,but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Molders andFoundry Workers of North America, Local #213, affiliated with theAmerican Federation of Labor,for the,, 'purposes of collectivebargaining.1